Citation Nr: 1609307	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to February 3, 2010, and as 70 percent disabling as of February 3, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which continued a disability rating of 50 percent for the PTSD.  In September 2010, the Veteran filed a timely Substantive Appeal (VA Form 9).  

In February 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In April 2014, the Board remanded the Veteran's increased rating claim to obtain additional VA medical records and a VA examination.  After that development was completed, the RO furnished an August 2014 rating decision increasing the PTSD disability rating to 70 percent effective February 24, 2012.  

In a January 2015 decision, the Board denied a disability rating in excess of 50 percent for PTSD prior to February 3, 2010, increased the PTSD disability rating to 70 percent for the period of February 3, 2010 to February 23, 2012, and denied a disability rating in excess of 70 percent for PTSD beginning February 24, 2010.  The Board also amended the issues on appeal to include entitlement to a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the TDIU claim for further development.  The RO issued a Supplemental Statement of the Case in May 2015 denying entitlement to a TDIU.  

The Veteran appealed the Board's January 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the parties filed a Joint Motion for Partial Remand (JMR) asking the Court to vacate those portions of the Board's decision that denied entitlement to an increased rating for PTSD in excess of 50 percent prior to February 3, 2010, and in excess of 70 percent as of that date.  Later in November 2015, the Court granted the JMR and remanded the matters to the Board for further proceedings consistent with the JMR.

This appeal was processed using the electronic Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic Virtual VA file associated with this claim.  A review of the documents contained in the Virtual VA file reveals that it contains VA medical records from October 25, 2010 to July 27, 2011 that are not included in the VBMS claims file.  The remaining documents in Virtual VA are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  For the period prior to July 21, 2009, the Veteran's PTSD more nearly resulted in occupational and social impairment with reduced reliability and productivity.

2.  For the period commencing on July 21, 2009, the Veteran's PTSD results in occupational and social impairment with deficiencies in work, family relations, judgment, thinking, and mood due to the following symptoms:  irritability and difficulty controlling his temper, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or worklike settings).

3.  All notification needed to fairly adjudicate the TDIU claim has been accomplished.

4.  The Veteran's service-connected disabilities (whether PTSD is considered alone or in combination with all of the Veteran's service-connected disabilities) do not meet the schedular criteria for a TDIU for the period prior to July 21, 2009.

5.  The competent and probative evidence does not show that referral on an extraschedular basis for a TDIU is warranted for the period prior to July 21, 2009.

6.  The weight of the competent and probative evidence indicates that the impairment caused by the Veteran's service-connected PTSD does not render him unable to secure and follow a substantially-gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD prior to July 21, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a disability rating of 70 percent for PTSD, but no higher, have been met for the period July 21, 2009 to February 2, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2015).

3.  The criteria for a disability rating in excess of 70 percent for PTSD beginning February 3, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2015).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2015).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and (2) (West 2014).

In the present case, in a November 2008 letter issued prior to the decision on appeal, the Veteran was advised of what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran that the evidence must show that his service-connected condition has worsened.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask VA to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter further advised the Veteran of how effective dates are assigned, and the type of evidence that impacts those determinations.  

In a February 2015 letter issued prior to the May 2015 Supplemental Statement of the Case denying entitlement to a TDIU, the RO advised the Veteran about what is needed to substantiate a claim for a TDIU.  The letter also advised the Veteran about what information and evidence he should submit to substantiate a TDIU claim.  As such, the Board finds compliance with its January 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his increased rating and TDIU claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, and private treatment records.  In addition, the Veteran's statements and the statements of his representative and his friend W.E. have been associated with the claims file.  An October 2014 letter from the Veteran's employer also is associated with the claims file.  

In April 2014, the Board, in part, remanded the claim for an increased disability rating to obtain additional VA medical records.  Specifically, the Board instructed that the Veteran's most recent, pertinent outpatient treatment records from the VA Medical Center (VAMC) in Omaha, Nebraska, and the Fort Dodge Community-Based Outpatient Clinic (CBOC) in Iowa be obtained.  The Board further instructed that if no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.  

Medical records from Fort Dodge CBOC for the period of September 14, 2011 to October 10, 2014 were associated with the Veteran's claims file.  However, it is unclear whether records from the Omaha VAMC were requested.  Upon further review, however, the Board observes that the Veteran testified at his February 2012 Board hearing that he was being treated for PTSD only at Fort Dodge CBOC.  Thus, all relevant records have been obtained.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was provided with VA examinations in December 2008, February 2010, March 2011, and July 2014.  The Board finds that these examinations are adequate for rating purposes.  The examiners reviewed the Veteran's claims file and/or VA medical records, and were informed of and documented the relevant facts regarding the Veteran's medical history and current status.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  The Board finds that the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the increased rating claim and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran testified to the past and current severity of his PTSD.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim and the submission of additional evidence was discussed.  The record was left open for 30 days to receive that evidence.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the Board hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the increased rating or TDIU claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.

II.  ENTITLEMENT TO AN INCREASED RATING FOR PTSD
      
The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim for an increased rating and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2015).  Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In the present case, the Veteran contends that he is entitled to a higher disability rating for his PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling prior to February 3, 2010, and as 70 percent disabling as of that date.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2015).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

The DSM-IV provides examples of behavior corresponding to various GAF scores.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  Scores of 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Scores of 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, 8 Vet. App. 240.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2015).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015). 

The Board notes that the DSM-IV has been updated with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM 5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM 5.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule, adopted without change in the final rule, only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the agency of original jurisdiction.  80 Fed. Reg. 14,308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in December 2011; therefore, the claim is governed by DSM-IV.

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM 5, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV, and DSM-IV was in use most of the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal to the extent they are available.

B.  Background

In October 2004, the RO granted service connection for PTSD rated as 30 percent disabling, effective as of March 26, 2004.  In a February 2006 rating decision, the Veteran's disability rating was increased to 50 percent, effective as of April 18, 2005.  The Veteran initiated his current claim for an increased rating in October 2008.  An August 2014 rating decision increased the Veteran's disability rating to 70 percent, effective February 24, 2012.  The Board's January 2015 decision increased the rating to 70 percent, effective February 3, 2010.

The Board notes that, for the period on appeal, the Veteran did not receive counseling or therapy for his PTSD by mental health professionals.  The Veteran's PTSD has been treated and psychoactive medications managed by his VA primary care provider, D.L., A.R.N.P.

From April 2008 to October 2008, VA records show that the Veteran was doing well with medication and his PTSD with depression was stable.

The Veteran was afforded a VA examination in December 2008.  The Veteran reported that, since the time of his last VA examination in April 2005, he was slipping back into more low moods with more re-experiencing of symptoms, and had begun medication about a year and a half ago.  The Veteran was working full time at a bank as a vice-president and supervising five people.  He thought he got along well enough with the others in the bank.  He stated he remains in his professional role there and controls his irritation or impatience with some individuals.  The Veteran is a Certified Public Accountant (CPA) and operated a tax business during tax season.  The Veteran was separated from his wife of a long-term marriage, but had a girlfriend.  Although it caused some stress, the Veteran was able to shop for groceries at night, but was very averse to going to big box stores or malls.  The Veteran participated in some veterans' groups and was fairly active at his American Legion Post, attending meetings, sometimes serving as an officer, and volunteering for fundraisers.  The Veteran preferred to stay in his own small town, but traveled to larger cities for Vietnam veteran reunions, continuing education classes, or to visit his daughter.  However, the Veteran seldom visited his children, stated his friends were veterans only, and, when he was with his girlfriend, mostly stayed at home.  The Veteran stated that he did not have much interaction with others and his strongest preference was to be outside by himself.  The Veteran reported sleep disturbances and averaged about five hours of sleep a night.  The Veteran stated that if he was not mentally busy at work he would have images of Vietnam trauma and memories.  Loud sounds and certain smells would remind him of traumas.  The Veteran reported that thoughts of suicide come into his mind and that he knew how he would kill himself, but did not believe that he would act on those thoughts.  He cited his religious faith in connection with this conviction.  He felt easily triggered to cry, but did not have full-fledged crying spells.  He complained of low moods and low energy, and that he thought his memory and concentration had slipped to some degree.

On mental status examination, the Veteran's manner suggested restlessness and anxiety that was not extreme.  His speech was logical and related, with no indication of hallucinations, delusions, formal thought disorder, or obsessions or compulsions.  There was no flight of ideas or loosening of associations.  He was oriented in all spheres with adequate memory and concentration for purposes of the interview.  The examiner's impression was that the Veteran appeared to be functioning at a high level with regard to his job and seasonal tax preparation side business.  He seemed to be able to continue active participation in his community, to have a longer term girlfriend, and to have a positive relationship with his estranged wife and his children.  The examiner noted that there would not seem to be much of a case for increased impairment based on the functioning that the Veteran was currently able to maintain, even though he sees himself as on the edge or not able to keep going much longer.  The examiner concluded that the Veteran continued to be seen as someone who shows reduced reliability and productivity due to PTSD signs and symptoms.  The Veteran appeared to show some social constriction, such as unwillingness to go out and be around people, even though this is not extreme.  The examiner noted the Veteran's stress tolerance could be exceeded if he had to adapt to a totally new work situation.  The examiner also noted that the Veteran reported some suicidal ideation, though not consistently, and he specifically denied intent.  A GAF score of 50 was assigned.

Medical records show the Veteran was doing well with his medication in May 2009.  

The Veteran submitted into evidence a journal he kept of his feelings that begins on July 21, 2009, 40 years to the day his Vietnam experience started, and ends on September 9, 2009.  The journal details his anxiety, including trouble breathing, when the Veteran took his son to take the oath to join the Army.  The Veteran had to be alone after that and was unable to go to work the next day.  In August 2009, it states the Veteran was tired, anxious, and mad all of the time.  It recounts a "terrible melt down" he had where he went off verbally on his best buddy, went down to the Veterans' Memorial, and spent half the night there.  In September 2009, it states that it had been several weeks since his "melt down" and that the Veteran was "keeping on top of it."  The journal reveals the Veteran's anger, depression, and sleep disturbances.  It also states that the act of keeping the journal increased the Veteran's anxiety and bad memories.  

In January 2010, the Veteran reported that that time of year was a little bit rough for him.  He just had an anniversary date and did feel like his depression "flared a little bit."  He even had maybe a little bit of increased stress at work, but for the most part just felt like over the past several weeks he had gone into "a little bit more of a depression."  He denied being suicidal.  He felt like he could probably use a bump in his medicine.  He was having trouble getting to sleep.  His medication was increased and medication for sleep was prescribed.

In February 2010, the Veteran was afforded another VA examination.  The Veteran was still employed as a vice president and loan officer at his bank and conducting his tax business.  As a fairly prominent businessman in a very small community, he felt he was expected to participate in community development activities and did so.  While he preferred to avoid social contacts, he participated in some veterans' activities, maintained the areas around the veterans' memorial in his town, and traveled for veterans' reunions.  He reported being easily irritated by his contacts with other people in any of these contexts; however, he kept a tight rein on his irritability/anger and felt that he treated other people respectfully and professionally.  He reported an uncharacteristic confrontation at an American Legion meeting, confronting another veteran who he felt was inappropriately critical and demanding.  He indicated that others do not generally regard him as inappropriately irritable or angry and that he needs to actively guard against displaying his aggravation with them and, what he frequently considers, their petty concerns.  The Veteran had ended a fairly long-term relationship by verbally displaying his irritability toward his girlfriend.  He now regarded the concerns that he expressed as unreasonable and reflective of his difficulties rather than of hers.  He described himself as frequently seething with rage.  He saw his family about three times per year, and reported being good friends with his estranged wife.  The Veteran had two friends, who are also Vietnam veterans, with whom he spent time.  

The Veteran had noticed some improvement in his symptoms since his antidepressant medication was increased, but he had not taken the sleep medication because he wanted to wait until after the examination.  He described his sleep as  ranging between four and six hours per night with both initial and middle insomnia.  He noted frequently feeling tired during the day, but did not report additional vegetative symptoms of depression.  He stated that he seldom cried, but had to make an effort to prevent crying three to four times per week.  He acknowledged frequent thoughts of suicide, but denied any plan.  He frequently thought about a means, and stated that he had come close to making a suicide attempt at times.  He identified his children as his primary reason for not attempting suicide.  He acknowledged feeling hopeless or helpless at times.  He also acknowledged using alcohol excessively.  He experienced panic attacks occasionally.  

Examination revealed that the Veteran was casually dressed in worn clothing with a shirt that was significantly ripped.  He was unshaven and mildly agitated, but well controlled.  The examiner noted a weakening of the Veteran's resolve and defenses, which to that date had minimized the functional impact of his PTSD.  The examiner found the Veteran's irritability seemed to be of greater intensity at present than it had been when seen by the examiner in 2005.  The examiner also noted the Veteran's avoidance of others had increased significantly; although he continued to maintain social contacts as he felt a responsibility to do, but with great difficulty.  The examiner also noted the Veteran's perception of his difficulty maintaining control in interpersonal circumstances.  The increased difficulties were being addressed through increased medication and alcohol abuse for self-medication of arousal symptoms.  The examiner found the Veteran's PTSD and related depressive symptoms and alcohol abuse to be resulting in deficiencies in mood, judgment or thinking, and significant relations.  A GAF score of 47 was assigned.  

In February 2010, D.L., A.R.N.P. noted that the Veteran had kind of a rough 18 months with PTSD issues that he was really sharing with her for the first time.  With the increase in medicine, he had been able to put a "lid back on things."  He felt like he was doing better, the medications were helping significantly, and he had not needed to use medication for sleep very much.  He had not been suicidal or homicidal.  The Veteran reported that he found the February 2010 VA examination really quite helpful, and, for the most part, he felt like he was where he wanted to be at that time.  

In May and December 2010, records show the Veteran was doing well with medication.

In March 2011, the Veteran underwent a VA examination.  The Veteran was still working at the bank full time and engaging in his tax business.  He reported his job was not particularly stressful or the workload excessive.  The Veteran also reported that he was adjusting to no longer being in his long-term relationship and that he did not have a new relationship at the time.  The Veteran saw himself as more reclusive since the last VA examination.  His only friends were a couple of fellow Vietnam veterans and he was engaging in fewer social and community activities.  However, he was a member of his community betterment club, went to the American Legion Post two nights a week, went to Vietnam reunions, and continued to tend the grounds at the veterans' memorial and other community locations.  The Veteran stated that his community involvement should not be taken as a sign that he was functioning well, as he had to do some of these things in order to maintain his employment.  He was on a friendly basis with his estranged wife, with whom his son lived; although he sees them infrequently.  He kept house and cooked for himself.  He shopped for groceries late at night, but generally did not go out much.  He rarely ate out at restaurants, but did go occasionally to a tavern run by his sister-in-law.  The Veteran reported consuming between three and six drinks per evening.  He was having sleep disturbances with nightmares re-experiencing Vietnam trauma incidents four to five times per week.  He reported that his anger and temper were a problem.  The Veteran reported that survivor guilt was a major problem for him.  He seemed to make a connection to thoughts of suicide related to the guilty feelings that he had.  He stated that he had many thoughts of suicide and had some idea of how he would kill himself.  He cited a couple of reasons as to why he believed he would not act on his thoughts.  He reported crying spells.  His appetite was fair and energy level tended to run a bit low as the day wore on.  His memory difficulties were presented as mostly minor.  He thought he was able to do his job. 

On examination, the Veteran presented as mostly appropriate and only mildly anxious.   His speech was logical and related, with no indication of hallucinations, delusions, or formal thought disorder.  There were no flight of ideas, no loosening of associations, and no obsessions or compulsions.  He was oriented on all spheres with adequate memory and concentration for purposes of the interview.  The examiner found that the Veteran continued to function reasonably well on his jobs, to have some social connectedness, community involvement with a small circle of friends, and some connection with family as well.  The Veteran continued to drink alcohol at a marginally abusive level, but this was not found to be related to his PTSD.  The examiner concluded that the Veteran's PTSD symptoms produced reduced reliability and productivity.  There seemed to be primarily social constrictions rather than vocational.  The Veteran would likely have some difficulty in a job situation where he was required to adapt to a lot of changes on a rapid basis; however, it appeared that the Veteran was headed for completion of a full career in the banking business.  A GAF score of 48 was assigned.

In July 2011, medical records show the Veteran was doing well on his medication; however, his medication was increased in February 2012.

At his February 2012 Board hearing, the Veteran testified that his VA medical examinations do not adequately relate how difficult it is for him to function.  While he did work at the bank full time and operated a tax business, the Veteran testified that his office is tucked away in a corner so that he does not have to deal with people going by or popping in to say "hello."  He does not start conversations with other people in the office and just stays to himself.  He attempts to control every social interaction he has.  The Veteran testified that he rarely contacts his children and had not had a relationship for almost a year and a half.  The Veteran emphasized that while he does participate in some community organizations, he has to do that for his job.  Whenever he spends time with anyone, it is usually with other Vietnam veterans. 

A March 2012 statement from the Veteran's friend, W.E., relates that W.E. has known the Veteran since about 1971.  W.E. states that in the past five or six years he has seen a big change in the Veteran.  W.E. reports that the Veteran does a lot more drinking and wraps himself in his work, which is his safety zone.  He also reports that the Veteran has to be doing something all of the time and that PTSD is starting to get the best of the Veteran.

A March 2012 medical record shows the Veteran reported feeling significantly better with his increased medication dosage.  In October 2012, the Veteran reported that he felt like things were really going well and that he was very happy with where he was at in his life.  His depression screen was negative for depression.  A June 2013 record shows the Veteran's mood was stable with medication.  A January 2014 record reports the Veteran was doing well on his medication.      

At his July 2014 VA examination, the Veteran reported that he continues to work at the bank where he has worked for 33 years; however, he stated that he has been more impatient and more easily annoyed with customers over the past couple of years.  The Veteran also reported a worsening relationship with bank management over the past few years, with the Veteran speaking up more about disagreements in management of the bank.  As a result, the Veteran had "butt heads" several times with management.  The Veteran reported being forced to retire from the bank at the end of the year; although he had planned to work for three more years before retiring.  He also reported taking off about five partial days from work due to mental health concerns over the past 12 months.  The Veteran reported attending American Legion monthly meetings and the felt the Legion was "his sanctuary and only source of friends."  He rarely socialized other than going to the Legion.  He shopped during off hours late at night in order to avoid others.  He kept a gun in his apartment for protection and reported that he checked locks on the doors and windows.  He was independent in all of his activities of daily living.  He described some anger management problems when driving.  He reported angry interactions with a man he felt harassed by that included the sheriff becoming involved.  

On examination, the Veteran was neatly groomed and appropriately dressed.  He was fully oriented with speech that was spontaneous, coherent, and goal directed.  The Veteran had no hallucinations, delusions, or signs of thought disorder.  There was no obsessive/ritualistic behavior.  He had increased distractibility, such as misplacing personal items and forgetting to complete some work.  His affect was blunted and an indication of his mood was that the Veteran reported he did not care about anything or anyone.  The examiner found that the Veteran exhibited depressed mood, low energy, anhedonia, apathy, feelings of worthlessness, periodic crying spells, anxiety, feeling on edge all of the time, hypervigilance, suspiciousness, panic attacks that occur weekly or less often, excessive worry, trouble relaxing, irritability, chronic sleep impairment, mild memory loss (the Veteran was able to recall remote and recent events during the interview), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or worklike settings).  He credibly denied intent or plan for harm to self or others, but had had suicidal ideation periodically.  The examiner found occupational and social impairment with deficiencies in most areas.

An October 2014 letter from the Veteran's employer confirms the following with respect to the Veteran: "His retirement age has been moved up from age 66 or from 11-8-16.  His replacement was hired 7-1-14.  His office has been moved to the back of the building.  His duties have and continue to be turned over to several other employees."

C.  Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law and resolving all reasonable doubt in the Veteran's favor, the Board finds that for the period prior to July 21, 2009 the Veteran's PTSD symptoms warrant a 50 percent disability rating.  However, commencing on July 21, 2009, the Board finds that the Veteran's symptoms warrant a 70 percent disability rating.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.130 (2015).  

Period Prior to July 21, 2009

For the period on appeal prior to July 21, 2009, the collective evidence does not show that the Veteran had occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood sufficient to warrant a disability rating of 70 percent.  As discussed above, the Veteran was working more than full time and was supervising other employees.  While the Veteran expressed irritation with some bank employees, he reported he got along well enough with the people in the bank and controlled his irritation or impatience with some individuals.  While he preferred to be alone, the Veteran was in a relationship, participated in some veterans' groups, was fairly active at his American Legion Post (including acting as an officer and participating in fundraisers), traveler to larger cities, attended continuing education classes, was able to shop at night, and had some friends.  The Veteran lived alone and was fully capable of caring for himself and his apartment.   

The evidence shows that the Veteran did not exhibit obsessional rituals that interfered with routine activities; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; hallucinations or delusions; or difficulty in adapting to stressful circumstances.  The evidence also consistently shows that the Veteran was oriented in all spheres, clean and appropriately groomed and dressed, and had affect appropriate to the situation.  The Board acknowledges that the Veteran reported to the December 2008 VA examiner that he had thoughts of suicide and knew how he would kill himself.  However, the Board finds the suicidal ideations did not appear to be so pervasive as to disrupt his functioning and the examiner expressed no concern that the Veteran would act on his thoughts.  Moreover, the Veteran only reported the thoughts of suicide once; although, he had several encounters with his primary care provider.

The Board acknowledges that the Veteran told his primary care provider in February 2010 that he had a "rough 18 months" dealing with his PTSD symptoms and the March 2012 lay statement from the Veteran's friend that the friend had noticed "a big change in [the Veteran] in the past five to six years."  The Board also acknowledges the Veteran's statements that, in essence, his continued work and community involvement should not be taken as a sign that he was functioning well.  The law, however, is very clear.  It is not the mere presence of symptoms that determines the appropriate rating to be assigned.  Rather, it is the impact the symptoms have on the veteran's occupational and social functioning.  Here, the impact of the Veteran's symptoms on his occupational and social functioning is not consistent with impairment associated with ratings in excess of 50 percent. 

In reaching the above determinations, the Veteran's own assertions and his friend's lay statements have been considered.  However, the Board finds that the lay assertions made in support of the Veteran's claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's PTSD symptoms.  See 38 C.F.R. § 3.159(a)(1) (2015).

The Veteran's primary care provider determined that the Veteran was doing well from April 2008 to October 2008.  The December 2008 VA examiner found the Veteran was functioning at a high level with regard to his work and continued active participation in his community, to have a long-term girlfriend, and to have a positive relationship with his estranged wife and his children.  The examiner specifically stated that there would not seem to be much of a case for increased impairment based on the functioning that the Veteran was currently able to maintain, even though he sees himself as on the edge.  The examiner concluded that the Veteran shows only reduced reliability and productivity due to his symptoms.  The Veteran's primary care provider determined that the Veteran was doing well in May 2009.  

Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The objective evidence shows that the Veteran was fulfilling his ordinary activities of working, participating in the community, and maintaining social interactions.  As such, the persuasive evidence indicates that the Veteran's PTSD symptoms are consistent with the assigned 50 percent rating prior to July 21, 2009, and an earlier effective date for the assignment of a 70 percent disability rating is not warranted.

Period Commencing July 21, 2009  

For the period commencing on July 21, 2009, the evidence shows the Veteran warranted a disability rating of 70 percent in that the Veteran had occupational and social impairment in the areas of work, family relations, judgment, thinking, and mood.  The Board acknowledges that the Veteran had periods when he was functioning well without complaints of increased PTSD symptoms; however, affording the Veteran the benefit of the double, the Board finds a 70 percent disability rating is appropriate for the entire period from July 21, 2009.  The Board selected July 21, 2009 as the date of increase because it is the date of the Veteran's first journal entry.  The Veteran contends that the act of maintaining a journal significantly increased his anxiety, anger, and depression.  There is medical evidence that supports this contention. 

During this period, the Veteran exhibited more difficulty in establishing and maintaining effective work and social relationships.  The Veteran's irritability increased significantly, while his ability to control his temper decreased.  He ended his relationship with his girlfriend, he blew up at his best friend, he had a confrontation at the American Legion Post, and had a worsening of his relationship with bank management.  With respect to his employment, the Veteran's employer may have moved the Veteran's desk to isolate him from others.  His circle of friends dwindled, he participated much less in his community, and he went out less.  The Veteran more often expressed thoughts of suicide.  The Veteran's symptoms necessitated increases in medication.  The Veteran's alcohol consumption increased; although, the VA examiners disagree as to whether this was or was not related to the Veteran's PTSD.  As summarized by the July 2014 VA examiner, the Veteran exhibited depressed mood, low energy, anhedonia, apathy, feelings of worthlessness, periodic crying spells, anxiety, feeling on edge all of the time, hypervigilance, suspiciousness, panic attacks that occur weekly or less often, excessive worry, trouble relaxing, irritability, chronic sleep impairment, mild memory loss (the Veteran was able to recall remote and recent events during the interview), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or worklike settings).  During this period, the Veteran's GAF scores decreased to 47 and 48.  

For the entire period on appeal, the evidence does not show that the Veteran's PTSD was productive of total occupational and social impairment that would warrant a 100 percent disability rating.  The evidence consistently shows that the Veteran's symptoms had not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran has consistently been found to have no evidence of impairment of thought or communication and his speech has been consistently logical and coherent.  The Veteran has always been oriented in all spheres; was not found to have any delusions, hallucinations, or grossly inappropriate behavior; and was only found to have short-term memory impairment.  With the one exception of the February 2010 VA examination, the Veteran was consistently/frequently neat, clean, and appropriately dressed.  Thus, the current 70 percent rating contemplates the Veteran's occasional neglect of personal appearance; his symptoms are not the severity, frequency, and duration as contemplated in the next higher rating.  The Veteran is independent in all of his activities of daily living.  As noted above, the Veteran does have periodic suicidal ideations, but the Veteran has always stated he did not believe he would act on those thoughts.  Moreover, VA examiners have never determined that the Veteran is a danger to himself or others.  Thus, he is not in persistent danger of hurting himself.

Total social impairment has not been shown in that the Veteran maintains friendships with at least two other veterans and his estranged wife, participates in some civic organizations, attends American Legion monthly meetings, and feels that the Legion is "his sanctuary."  The Board acknowledges that the Veteran is most comfortable at home; however, he is able to venture outside of his home on a regular basis.  He goes to work daily, maintains the lawn at his local veterans' memorial, goes out to shop, and goes out to eat occasionally.  

Total occupational impairment also has not been shown in the present case.  Simply put, there is no evidence of record that shows the Veteran is not working.  In a February 2015 letter, the RO instructed the Veteran to submit an application for a TDIU if he believed he was unable to secure and follow a substantially-gainful occupation.  The Veteran did not do so.

The objective evidence shows that the Veteran has been working more than full time at times during the period on appeal, working at the bank and at his own tax business doing returns.  At his March 2011 VA examination, the Veteran reported his job was not particularly stressful or the workload excessive.  He thought he was able to do his job.  

Although the Veteran reported at his July 2014 VA examination that he was being forced to retire from the bank at the end of the year, there is no persuasive evidence that that occurred on account of his PTSD symptoms.  At the VA examination, the Veteran reported a worsening relationship with bank management because he was speaking up more about disagreements in management of the bank which resulted in him "butt[ing] heads" several times with management.  This does not tend to suggest that the Veteran's claimed pending forced retirement was on account of his PTSD symptoms rendering him incapable of performing the duties of his job. Also, the October 2014 letter from the Veteran's employer states only that the Veteran's retirement age was moved up from age 66 or in November 2016, his replacement was hired, his office was moved to the back of the building, and his duties had and continued to be turned over to several other employees.  Crucially, the Board finds that the objective evidence of record shows that the Veteran is fully employed during the entire period on appeal and capable of performing his job.  

The Board acknowledges that the Veteran reported at his July 2014 VA examination that he took off about five partial days from work due to mental health concerns over the prior 12 months.  The Board, however, finds this to be indicative of intermittent periods of inability to perform occupational tasks warranting a disability rating of 30 percent at best, and not to rise anywhere near the level of total occupational impairment.  Crucially, entitlement to a 100 percent rating contemplates total occupational and social impairment.  The criteria have not been met.  

In sum, the Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board finds that based on the overall record evidence, including the Veteran's and his representative's and friend's lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for schedular ratings higher than 50 percent disabling for the period prior to July 21, 2009, or higher than 70 percent disabling as of that date.  In reaching the conclusions above, the Board has afforded the Veteran the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

D.  Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at the relevant periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015); see also Fenderson, 12 Vet. App. 119 (1999). 

The Board has considered whether the Veteran's PTSD presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

To make this threshold determination, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun, 22 Vet. App. at 115.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under Diagnostic Code 9411; therefore, there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id. at 115-16; Bagwell v. Brown, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  ENTITLEMENT TO A TDIU

In its January 2015 decision, the Board amended the issues on appeal to include a claim for a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his July 2014 VA examination, the Veteran reported being forced to retire at the end of 2014.  In the November 2014 Informal Hearing Presentation in this matter, the Veteran's representative stated that the Veteran is being phased-out of his job because of his service-connected PTSD and requested entitlement to a TDIU.  Therefore, the Board found that the issue of unemployability due to the Veteran's service-connected PTSD to be reasonably raised by the Veteran.   

In order to establish service connection for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a) (2015).  A total disability rating also may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a) (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment cannot be considered substantially-gainful employment.  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16(a) (2015).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of the Veteran's claim, which was raised in October 2008, service connection has been in effect for PTSD, evaluated as 50 percent disabling from April 18, 2005 and 70 percent disabling from July 21, 2009 as a result of the decision herein; a scar, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and hookworm infestation, evaluated as 0 percent disabling.  The Veteran's combined disability rating during the pendency of his claim is 60 percent from April 18, 2005 and 80 percent from July 21, 2009.  Therefore, the Board finds that the Veteran's service-connected disabilities (whether PTSD is considered alone or in combination with all of the Veteran's service-connected disabilities) do not meet the schedular criteria for a TDIU prior to July 21, 2009, but do thereafter.  38 C.F.R. § 4.16(a) (2015). 

Although the schedular criteria for a TDIU are not met prior to July 21, 2009, it is the policy of VA that all veterans who are unable to secure and follow a substantially-gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b)(2015).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b) (2015).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a TDIU on an extraschedular basis for the period prior to July 21, 2009.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, as will be discussed below, the evidence does not show that the Veteran is unemployable due to his PTSD; therefore, the Board finds that referral on an extraschedular basis for a TDIU is not warranted in the present case.

After careful consideration of the evidence set forth above, the Board finds that the weight of the competent and probative evidence indicates that the Veteran's PTSD does not prevent him from securing and following substantially-gainful employment.  

As already discussed, the evidence of record shows that the Veteran has been gainfully employed and working more than full time at times during the entire period on appeal.  At his March 2011 VA examination, the Veteran reported his job was not particularly stressful or the workload excessive.  He thought he was able to do his job.  Although the Veteran reported in his July 2014 VA examination that he was being forced to retire from the bank at the end of the year, there is no persuasive evidence that that was due to his PTSD symptoms.  The issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence does not credibly show that the Veteran cannot perform the acts required by employment due to his service-connected PTSD.

The evidence shows that the Veteran is very well-educated, he is a CPA, and he possesses many skills.  The Veteran has worked in a bank for nearly 35 years.  Thus, he has a significant amount of experience working in an office, has knowledge of standard office operating procedures, is able to operate office equipment and computers, has good organizational skills, is able to communicate fully, and has no mobility issues.  The evidence does not show that the Veteran has any significant issues comprehending, concentrating, or completing tasks.  

There is no credible and persuasive evidence that the Veteran's PTSD would prevent him from utilizing the foregoing skills to do work of the nature he previously performed.  While the Veteran's PTSD may limit his abilities to interact with the public and coworkers, the Board is able to envision many substantially-gainful jobs that the Veteran would be capable of performing.  For example, the Veteran currently operates his own tax business preparing tax returns from his home.  The Veteran has never reported any difficulties operating his business.  There are also other accounting or billing jobs that the Veteran could perform that would have limited public interaction and would likely have flexibility as to the hours and circumstances under which services are provided.  Moreover, the Board notes that no VA examiner has found that the Veteran is unable to secure and follow substantially-gainful employment.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  In addition, as the Board has found that the Veteran is capable of performing the acts required in securing and following a substantially-gainful occupation, referral on an extraschedular basis for a TDIU is not warranted for the period prior to July 21, 2009.


ORDER

A disability rating in excess of 50 percent for PTSD prior to July 21, 2009 is denied.

Subject to the laws and regulations governing monetary awards, a disability rating of 70 percent for PTSD is granted for the period July 21, 2009 to February 2, 2010.

A disability rating in excess of 70 percent for PTSD beginning February 3, 2010 is denied.

Entitlement to a TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


